Exhibit 10.3

AMENDED AND RESTATED NOTE

 

$72,600,000    October 9, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A., or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the lesser of the
principal sum of SEVENTY-TWO MILLION SIX HUNDRED THOUSAND AND NO/00 DOLLARS
($72,600,000) or the aggregate unpaid principal amount of all Loans from time to
time made by the Lender to the Borrower under that certain Credit Agreement,
dated as of March 7, 2013 (as amended and supplemented to date, and as the same
may be further amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among the Borrower, Landmark Apartment Trust of
America, Inc., and certain subsidiaries of the Borrower from time to time party
thereto, as guarantors, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is secured by the Collateral Documents
and is also entitled to the benefits of the Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

This Note amends and restates in its entirety that certain Note dated March 7,
2013 in the principal amount of $65,000,000 made by the Borrower to the Lender
(the “Existing Note”). This Note evidences the same obligations and indebtedness
as the obligations and indebtedness evidenced by the Existing Note, as increased
as provided herein, and is delivered by the Borrower in full substitution for
and replacement of the Existing Note. Nothing in this Note is intended to or
shall in any way release, diminish, waive, impair or otherwise limit any
existing liabilities or obligations of the Borrower under the Existing Note that
are unsatisfied as of the



--------------------------------------------------------------------------------

date hereof. This Note, although it amends and restates the Existing Note, does
not constitute a novation of the Existing Note. The Borrower hereby represents
and warrants to the Lender that the outstanding principal amount of the Existing
Note as of the date hereof is $65,000,000 and that it has no offsets,
counterclaims or defenses to the Existing Note, as amended, restated and
increased by this Note, including any counterclaim with respect to, or defense
against, the enforceability of the Existing Note, as amended, restated and
increased by this Note, against the Borrower.

[Signature page follows]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, LP By:   Landmark Apartment Trust
of America, Inc., its general partner   By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer